DETAILED ACTION

Acknowledgements
This Office action is in response to the amendments filed on 09 December 2020.
Claims 1-20 are pending. 
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite process of malware detection service using encryption techniques albeit in cloud-based network environment. This is similar to using existing information in computations, 
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of scanning for trusted or untrusted content, use of hash signature, matching of the signature using general computers and network transmissions and communication device. The computing device usage in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of causing the computing device to receive and send information to facilitate information transfer between parties) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than 

Response to Arguments
Applicant’s arguments filed 12/9/ 2020 have been fully considered but they are not persuasive.
The applicants argue that “even assuming arguendo that the Examiner finds that the claims are directed to an abstract idea, Applicant submits that the claimed invention (and any abstract idea to which the claimed invention may be alleged to be directed) is integrated into a practical application.”
The Examiner respectfully disagrees.
The claims recite same steps of malware detection using hash signatures and comparing the signatures but in a cloud based environment which is also a networked storage facility. The claims do not integrate the 
The applicants argue that “The Pending Claims are Not Directed to a Judicial Exception -Claims 1-20 are not directed to an abstract idea.” And assert that “the pending claims require specific features that could not possibly be performed by a human relying solely on his or her mental processes, pen, and paper.”
The Examiner respectfully disagrees.
The present claims directed towards malware detection simply recite a different place for storing and communicating and processing. Given the steps as recited the processing of the hash signature by comparing and evaluating the difference if any, can be equated to visual processing of differences and lacks steps or limitations specific to solution of a problem, or improvement in the functioning of technology. 
The applicants argue based on the previous PTAB decision in terms of claims being not directed to an abstract idea but directed to a non-abstract improvement to malware detection technology, i.e.. computer 
The Examiner respectfully disagrees.
While the previous parent claims are not directed to an abstract idea, the present claims, examined using the 2019 PEG, merely repeat the same malware detection albeit in a cloud-based environment merely using routine or conventional internet i.e., use of the basic building blocks of technology. The present claims merely recite the malware detection process of the parent application using a cloud based environment which generally lack steps or limitations specific to solution of a problem, or improvement in the functioning of technology. 
Further, the applicants argument mentions Enfish and Finjan cases in support of the arguments. However, the present claims directed towards malware detection simply recite a different place for storing and communicating and processing, which neither directed towards technological innovation nor improvement.
The applicants argue that “The Pending Claims Integrate Any Purported Judicial Exception Into a Practical Application” and assert that Even if the pending claims were assumed to recite a purported abstract idea, which Applicant does not concede, the Office Action does not 
The Examiner respectfully disagrees.
The present claims recite additional elements such as receiving the file, scanning the file, transmitting the file, looking up the hash signature which is based on file name, content and size, in a table, comparing the signatures of the know files to ensure they do not match and these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The applicants assert that “The Pending Claims Amount to Significantly More Than Any Purported Judicial Exception” and argue that “Even if the pending claims were assumed to be directed to an abstract idea, which Applicant does not concede, it is respectfully asserted that the claims amount to significantly more than the purported abstract idea”
The Examiner respectfully disagrees.
The claims merely amount to the application or instructions to apply the abstract idea (i.e. facilitating malware detection) using computers by receiving hash signature, determining of the file is trusted or not based on .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697